   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 1 of 31



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

RANDY R. BELL,

                                 Plaintiff,
                                              No. 1:17-CV-937
             -v-

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY
SUPERVISION; NEW YORK STATE
CORRECTIONAL OFFICERS AND POLICE
BENEVOLENT ASSOCIATION INC.; ANTHONY
ANNUCCI; MIKE POWERS; GREG
FREDERICKS; JIM BLEU; TERRY PIKE; KEVIN
ALDOUS; MICHAEL CALDWELL; CALVIN
RABSATT; BRIAN MCAULIFFE; MIKE SOVIE;
MICHELE O'GORMAN; JAMES BELL; SCOTT
CLARY; STEVE GARABRANDT; TONY
HARPER; CARL HEWKO; TOM PATNODE; and
PATRICK GRAY,

                         Defendants.
--------------------------------

APPEARANCES:

RANDY R. BELL
Plaintiff pro se
5668 Eloise Cr.
P.O. Box 584
Osgoode, Ontario K0A 2W0

HON. LETITIA JAMES                            HELENA O. PEDERSON, ESQ.
Attorney General for the State of New York    Ass't Attorney General
Attorney for State Defendants
The Capitol
Albany, NY 12224

LIPPES MATHIAS WEXLER FRIEDMAN LLP            THOMAS D. LATIN, ESQ.
Attorney for NYSCOPBA Defendants
54 State St., Suite 1001
Albany, NY 12207
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 2 of 31



DAVID N. HURD
United States District Judge



                           MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

       Pro se plaintiff Randy R. Bell ("plaintiff" or "Bell") filed this civil action on August 24,

2017, alleging various federal and state claims related to the alleged unfair distribution of

overtime assignments by his employer, Riverview Correctional Facility ("RCF"). He brings

suit against various entities, New York State correctional officers, supervisors, and

administrators, and union members. In total, the complaint includes twelve causes of action

against twenty defendants.

       Defendants include: New York State Department of Corrections and Community

Supervision ("DOCCS"), individually as a state agency, in its official capacity and as a

co-conspirator; New York State Correctional Officers and Police Benevolent Association Inc.

("NYSCOPBA"), individually, in its official capacity and as a co-conspirator; Anthony Annucci

("Annucci"), individually, in his official capacity and as a co-conspirator, Acting Commissioner

of the New York State Corrections and Community Supervision; Mike Powers ("Powers"),

individually, in his official capacity and as a co-conspirator, Former RCF Corrections

Sergeant and present NYSCOPBA Executive President; Greg Fredericks ("Fredericks"),

individually, in his official capacity and as a co-conspirator, RCF Corrections Officer and local

NYSCOPBA Union President (retired); Jim Bleu ("Bleu"), individually, in his official capacity

and as a co-conspirator, RCF Corrections Officer and local NYSCOPBA Union President

(resigned); Terry Pike ("Pike"), individually, in his official capacity and as a co-conspirator,


                                                 -2-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 3 of 31



RCF Corrections Officer and local NYSCOPBA Union President (resigned); Kevin Aldous

("Aldous"), individually, in his official capacity and as a co-conspirator, RCF Corrections

Officer and local NYSCOPBA Union President (current); Michael Caldwell ("Caldwell"),

individually, in his official capacity and as a co-conspirator, RCF Deputy Superintendent of

Security; Calvin Rabsatt ("Rabsatt"), individually, in his official capacity and as a

co-conspirator, Superintendent of RCF (retired); Brian McAuliffe ("McAuliffe"), individually, in

his official capacity and as a co-conspirator, current Superintendent of RCF; Mike Sovie

("Sovie"), individually, in his official capacity and as a co-conspirator, RCF Corrections

Sergeant and NYSCOPBA union member; Michele O'Gorman ("O'Gorman"), individually, in

her1 official capacity and as a co-conspirator, New York State Labor Relations Deputy

Director; James Bell ("J. Bell"), individually, in his official capacity and as a co-conspirator,

RCF Corrections Officer and local NYSCOPBA union representative; Scott Clary ("Clary"),

individually, in his official capacity and as a co-conspirator, Former RCF Corrections

Sergeant and current Corrections Lieutenant; Steve Garabrandt ("Garabrandt"), individually,

in his official capacity and as a co-conspirator, RCF Corrections Sergeant and local

NYSCOPBA union representative for the Sergeants; Tony Harper ("Harper"), individually, in

his official capacity and as a co-conspirator, RCF Corrections Officer and NYSCOPBA union

member; Carl Hewko ("Hewko"), individually, in his official capacity and as a co-conspirator,

RCF Corrections Officer and NYSCOPBA union member; Tom Patnode ("Patnode"),

individually, in his official capacity and as a co-conspirator, RCF Corrections Sergeant and

NYSCOPBA union member; and Patrick Gray ("Gray"), individually, in his official capacity



          1
              The docket indicates "his" but Michele O'Gorman is a woman.

                                                     -3-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 4 of 31



and as a co-conspirator, RCF Corrections Officer and NYSCOPBA union member

(collectively "defendants").

       Defendants can be grouped into two sets: (1) the "NYSCOPBA defendants,"

represented by Thomas D. Latin, Esq. of Lippes Mathias Wexler Friedman LLP, and (2) the

"State defendants," represented by Helena O. Pederson, Esq. of the New York State

Attorney General's Office. The NYSCOPBA defendants include: NYSCOPBA, Powers,

Fredericks, Bleu, Pike, Aldous, Harper, and Hewko. The State defendants include: DOCCS,

Annucci, Caldwell, Rabsatt, McAuliffe, Sovie, O'Gorman, J. Bell2, Clary, Garabrandt,

Patnode, and Gray.

       The NYSCOPBA defendants collectively moved3 under Federal Rule of Civil

Procedure ("Rule") 12(b)(1) & (6) seeking to dismiss plaintiff's complaint in its entirety for

failure to state any claims upon which relief could be granted. Thereafter, the State

defendants collectively moved under Rule 12(b)(1) & (6) seeking to dismiss plaintiff's

complaint in its entirety for failure to state any claims upon which relief could be granted.

While the two motions are not identical, there are many consistent arguments throughout

both motions. Plaintiff opposed both motions and separately moved to amend his complaint.

Both sets of defendants opposed plaintiff's motion to amend. All three motions have been

fully briefed and have been considered on the basis of the submissions without oral

argument.


          2
            Both attorneys have appeared on behalf of J. Bell. Attorney Pederson has since clarified that this
  defendant will be represented by the Attorney General's office to the extent the allegations against him in the
  complaint relate to his duties as an employee of DOCCS, as opposed to his role as a union member or
  representative.
          3
            This motion was originally made only on behalf of defendants NYSCOPBA and Powers, but was
  later amended to include defendants Fredericks, Bleu, Pike, Aldous, Harper, and Hewko. ECF No. 43.

                                                      -4-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 5 of 31



II. BACKGROUND4

       At all relevant times, plaintiff was a correctional officer employed by DOCCS, at RCF.

He is a member of NYSCOPBA, which is the certified bargaining representative for the

Security Services Unity of New York State employees, which includes all correctional officers

and correctional sergeants employed by DOCCS.

       NYSCOPBA and the State of New York entered into a Collective Bargaining

Agreement ("CBA"). Bell details in his pleadings the relevant CBA voluntary overtime

provisions. He was not satisfied with the system by which overtime was assigned at RCF

and wanted DOCCS and NYSCOPBA to enter into a labor management agreement creating

a new method of assigning voluntary overtime. Bell asserts that in 2013, he proposed an

overtime assignment scheme to be used at RCF. Instead, RCF management, union

representatives, and "corrupt officers" prevented the overtime proposal from being

implemented by influencing a union vote.

       According to Bell, implementation of his proposal would have stopped theft of

overtime pay that occurred as a result of preferential overtime job assignments being

sometimes given to or saved for more preferred officers. Further, union members threatened

officers in the workplace not to report the overtime hiring corruption. Plaintiff also details

incidents which took place at defendants' union meetings and events.

       Bell filed two contract grievances with NYSCOPBA. Following the Step 2 hearings

(agency level hearings) on both contract grievances, DOCCS denied the grievances.



          4
           For reasons explained below, the following factual allegations are drawn from plaintiff's proposed
  amended complaint, ECF No. 45–2, and are assumed true for purposes of resolving defendants' motions to
  dismiss.

                                                    -5-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 6 of 31



NYSCOPBA then advised plaintiff that it would not further pursue the grievances on his

behalf because there was no contractual provision which permitted NYSCOPBA to

unilaterally impose a membership-driven overtime labor management agreement upon

DOCCS.

      Plaintiff also filed three complaints with the New York State Public Employment

Relations Board which, according to Bell, were wrongfully rejected for deficiencies.

III. LEGAL STANDARDS

      A. Motion to Amend

      Where, as here, "a plaintiff seeks to amend [the] complaint while a motion to dismiss

is pending, a court 'has a variety of ways in which it may deal with the pending motion to

dismiss, from denying the motion as moot to considering the merits of the motion in light of

the amended complaint.'" Hamzik v. Office for People with Dev. Disabilities, 859 F. Supp. 2d

265, 273–74 (N.D.N.Y. 2012) (quoting Roller Bearing Co. of Am., Inc. v. Am. Software, Inc.,

570 F. Supp. 2d 376, 384 (D. Conn. 2008)).

      Under Rule 15, "a party may amend its pleading only with the opposing party's written

consent or the court's leave. The court should freely give leave when justice so requires."

Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S. 178, 182 (1962) ("In the absence

of any apparent or declared reason—such as undue delay, bad faith or dilatory motive on the

part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment, etc.—the leave sought should, as the rules require, be 'freely given.'").

      Bell's amended complaint, ECF No. 45–2, adds three new defendants: Scott Feldt,

Troy Miller, and Tim Allen, all in their capacities as DOCCS employees. Plaintiff alleges

                                              -6-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 7 of 31



these individuals engaged in acts of harassment, discrimination, and retaliation beyond those

included in the initial complaint. Bell also seeks to clarify his claims by adding and removing

language throughout the amended complaint and by re-naming several of the claims from his

original complaint. He has also added seven additional claims, bringing the total to 19

causes of action. The amended complaint spans 144 pages, a marked increase from his

initial 86 page complaint.

       B. Amended Complaint

       The amended complaint includes the following causes of action: (1) breach of

contract (neglect to ensure equal overtime distribution), against all defendants except Hewko,

Patnode, and Gray; (2) breach of contract (tortious interference), against all defendants;

(3) 42 U.S.C. § 1983, violation of the Equal Protection Clause of the Fourteenth Amendment,

against all defendants; (4) New York Civil Practice Law and Rules ("N.Y.C.P.L.R.") 214-5,

against defendants Bell and Harper only; (5) 42 U.S.C. § 1985(2) and (3) conspiracy to

interfere with civil rights and the Fourteenth Amendment, against all defendants; (6) 42

U.S.C. § 1985(2) and (3) civil rights and the Fourteenth Amendment, conspiracy to retaliate

against plaintiff, against all defendants; (7) Public Employees Fair Employment Act, no local

NYSCOPBA union representative elections, against defendants NYSCOPBA, Powers,

Fredericks, Bleu, Pike, and Aldous; (8) Public Employees Fair Employment Act, deprivation

of local NYSCOPBA union meetings, against defendants NYSCOPBA, Powers, Fredericks,

Bleu, Pike, and Aldous; (9) Public Employees Fair Employment Act, alcoholic beverages at

NYSCOPBA meetings, against defendants NYSCOPBA, Powers, Fredericks, Bleu, Pike, and

Aldous; (10) First and Fourteenth Amendment violations, retaliation, against all defendants;

(11) N.Y. Civil Service Law Article 14 Public Employees Fair Employment Act (failure to

                                              -7-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 8 of 31



represent) (failure to adhere to act), against all defendants except Gray, Hewko, Patnode,

and Clary; (12) 42 U.S.C. § 1983 deprivation of constitutional rights, against all defendants;

(13) 42 U.S.C. § 1983 First and Fourteenth Amendment violations, freedom of speech or

expression5; (14) Title VII and Fourteenth Amendment violations6; (15) breach of fiduciary

duty and constructive fraud, against all defendants; (16) N.Y.C.P.L.R. 214-5 (personal injury),

against all defendants; (17) N.Y.C.P.L.R. 214-3, 214-4 (personal injury to property), against

all defendants; (18) 42 U.S.C. § 1983, N.Y.C.P.L.R. 155 larceny, embezzlement, 18 U.S.C.

Chapter 31 (641, 653, 654) embezzlement, theft, conversion, against defendants Rabsatt,

McAuliffe, and Caldwell; and (19) Fair Labor Standards Act ("FLSA") violation, against all

defendants.

       Defendants collectively contend plaintiff's motion to amend should be denied, since "it

is well established that leave to amend a complaint need not be granted where amendment

would be futile." Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003). Def endants argue that

plaintiff's proposed amendments neither cure the deficiencies in his original complaint, nor

set forth new viable causes of action. However, beyond their futility argument, defendants

have offered no other basis—such as undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed, or

undue prejudice—which might justify denial of Bell's request to amend. Accordingly,

plaintiff's motion to amend will be granted in that the allegations in the amended complaint

will be analyzed to determine whether one or more of the causes of action must be

dismissed as futile.

         5
             Plaintiff does not specify which defendants this cause of action is asserted against.
         6
             Plaintiff does not specify which defendants this cause of action is asserted against.

                                                       -8-
    Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 9 of 31



       "An amendment to a pleading is futile if the proposed claim could not withstand a

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)." Lucente v. Int'l Bus. Machs. Corp.,

310 F.3d 243, 258 (2d Cir. 2002); see also IBEW Local Union No. 58 Pension Trust Fund &

Annuity Fund v. Royal Bank of Scotland Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015) (" The

standard for denying leave to amend based on futility is the same as the standard for

granting a motion to dismiss.").

       C. Motions to Dismiss

       "To survive a Rule 12(b)(6) motion to dismiss, the '[f]actual allegations must be

enough to raise a right to relief above the speculative level.'" Ginsburg v. City of Ithaca, 839

F. Supp. 2d 537, 540 (N.D.N.Y. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). "Although a complaint need only contain 'a short and plain statement of the claim

showing that the pleader is entitled to relief', Fed. R. Civ. P. 8(A)(2), more than mere

conclusions are required." Id. "Indeed, '[w]hile legal conclusions can provide the framework

of a complaint, they must be supported by factual allegations.'" Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009)). "Dismissal is appropriate only where plaintiff has failed to provide

some basis for the allegations that support the elements of his claims." Id.; see also

Twombly, 550 U.S. at 570 (requiring "only enough facts to state a claim to relief that is

plausible on its face").

       "When ruling on a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in the

non-movant's favor." Faiaz v. Colgate Univ., 64 F. Supp. 3d 336, 344 (N.D.N.Y. 2014)

(Baxter, M.J.). In making this determination, a court generally confines itself to the "facts

stated on the face of the complaint, . . . documents appended to the complaint or

                                               -9-
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 10 of 31



incorporated in the complaint by reference, and . . . matters of which judicial notice may be

taken." Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (quoting Concord Assocs.,

L.P. v. Entm't Props. Tr., 817 F.3d 46, 51 n.2 (2d Cir. 2016)).

IV. DISCUSSION

       A. Initial Issues

       1. Pro se Plaintiff

       At the outset, a few things bear mention. First, even though it is not obvious from the

logically organized and clearly written though verbose nature of his submissions, Bell is

proceeding without the benefit of a lawyer, a state of affairs that entitles him to a certain

measure of latitude here. As the Second Circuit has repeatedly explained, "[a] document

filed pro se is 'to be liberally construed,' and 'a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.'" Ahlers v.

Rabinowitz, 684 F.3d 53, 60 (2d Cir. 2012) (quoting Erickson v. Pardus, 551 U.S. 89, 94

(2007)). "'This is particularly so when the pro se plaintiff alleges that h[is] civil rights have

been violated.'" Id. (quoting Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir.

2008)).7

       It is also noted that Bell has specified, in all but two causes of action, which claims are

asserted against which defendants. The majority of plaintiff's claims are asserted against all

defendants; for the two that Bell does not specify defendants, it is assumed for purposes of

this discussion that he intended to name all defendants. Moreover, in several causes of

           7
             However, "all normal rules of pleading are not absolutely suspended" when a plaintiff is proceeding
  pro se. Jackson v. Onondaga Cty., 549 F. Supp. 2d 204, 214 (N.D.N.Y. 2008) (McAvoy, J.) (internal
  quotations and footnote omitted). Even a pro se plaintiff must plead sufficient factual allegations to suggest
  an entitlement to relief. See id. Simply put, Rule 8 "demands more than an unadorned,
  the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678.

                                                     - 10 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 11 of 31



action, Bell alleges violations of multiple statutes or amendments; those causes of action will

therefore be analyzed in multiple sections below.

       2. Sovereign Immunity

       The Eleventh Amendment "bars suits in federal court against a state or its agencies,

unless the state has waived immunity to suit or Congress has validly abrogated its immunity."

Keitt v. New York City, 882 F. Supp. 2d 412, 447 (S.D.N.Y. 2011) (citing Huang v. Johnson,

251 F3d 65, 69–70 (2d Cir. 2001)); see also Feingold v. New York, 366 F.3d 138, 140 (2d

Cir. 2004). Accordingly, the Eleventh Amendment bars federal claims against state

agencies, including DOCCS, under 42 U.S.C. § 1983 and 42 U.S.C. § 1985. Id. at 447.

Therefore, plaintiff's third, fifth, sixth, tenth, twelfth, thirteenth, and fourteenth (that portion

asserted under the Fourteenth Amendment) causes of action against DOCCS cannot

proceed.

       Plaintiff's claims against the other State defendants in their official capacities under 42

U.S.C. § 1983 and 42 U.S.C. § 1985 for money damages are also barred by the Eleventh

Amendment. See Kentucky v. Graham, 473 U.S. 159, 169 (1985). Therefore, plaintiff

cannot maintain the third, fifth, sixth, tenth, twelfth, thirteenth, and fourteenth (that portion

asserted under the Fourteenth Amendment) causes of action against State defendants

Annucci, Caldwell, Rabsatt, McAuliffe, Sovie, O'Gorman, J. Bell, Clary, Garabrandt, Patnode,

and Gray in so far as plaintiff seeks money damages against them in their official capacities.

Additionally, the eighteenth (that portion asserted under § 1983) cause of action is also

barred as against defendants Rabsatt, McAuliffe, and Caldwell in so far as plaintiff seeks

money damages against them in their official capacities.



                                                 - 11 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 12 of 31



       Finally, Congress did not, in enacting the FLSA, abrogate state sovereign immunity.

N.Y.S. Court Clerks Ass'n v. Unified Court Sys. of the State of N.Y., 25 F. Supp. 3d 459, 465

(S.D.N.Y. 2014). The State of New York has not consented to be subject to the FLSA or

otherwise waived its immunity from suits under that statute in the federal courts. Id. at 466.

Accordingly, the nineteenth cause of action cannot proceed against DOCCS and State

defendants Annucci, Caldwell, Rabsatt, McAuliffe, Sovie, O'Gorman, J. Bell, Clary,

Garabrandt, Patnode, and Gray in so far as plaintiff seeks money damages against them in

their official capacities.

       Additionally, since Eleventh Amendment immunity "bars [p]laintiffs from bringing any

damages claims against the state [or] its agencies . . . ," plaintiff's state law claims against

DOCCS are also barred. Hensler v. N.Y.S. Dep't of Envtl. Conservation, No. 16-CV-3445,

2017 WL 2589311, n.4 (E.D.N.Y. June 14, 2017). Therefore, plaintiff's first, second,

eleventh, fifteenth, sixteenth, and seventeenth causes of action against DOCCS are barred.

       Likewise, Bell's state law claims against the other State defendants in their official

capacities for money damages are also barred by the Eleventh Amendment. Thus plaintiff

cannot proceed with the first, second, eleventh, fifteenth, sixteenth, and seventeenth causes

of action as against State defendants Annucci, Caldwell, Rabsatt, McAuliffe, Sovie,

O'Gorman, J. Bell, Clary, Garabrandt, Patnode, and Gray in so far as plaintiff seeks money

damages against them in their official capacities. Additionally, the eighteenth cause of action

(that portion asserted under N.Y.C.P.L.R.) is barred as against defendants Rabsatt,

McAuliffe, and Caldwell in so far as plaintiff seeks money damages against them in their

official capacities. Finally, the fourth cause of action cannot proceed against State defendant

J. Bell in so far as plaintiff seeks money damages against him in his official capacity.

                                               - 12 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 13 of 31



       B. Federal Claims

       1. 42 U.S.C. § 1983

       "The purpose of § 1983 is to deter state actors from using the badge of their authority

to deprive individuals of their federally guaranteed rights and to provide relief to victims if

such deterrence fails." Wyatt v. Cole, 504 U.S. 158, 161 (1992). However, "[s]ection 1983

itself creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993). Thus, a

§ 1983 claim requires a plaintiff to show (1) the deprivation of a right, privilege, or immunity

secured by the Constitution and its laws by (2) a person acting under the color of state law.

42 U.S.C. § 1983.

       a. State Actors

       In order to state a claim under § 1983, plaintiff must allege that he was injured by

either a state actor or a private party acting under the color of state law. See Ciambriello v.

Cty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002). However, there is no claim that

NYSCOPBA, as the union, or the individually named NYSCOPBA defendants, acted under

color of state law. Rather, Bell alleges NYSCOPBA is the certified bargaining unit for all

correctional officers employed by DOCCS, of which he was a dues paying member during his

employment at RCF. The named NYSCOPBA defendants are all past or present union

officers.

       Indeed, labor unions generally are not state actors. Id. The fact that NYSCOPBA

represents public employees does not make it a state actor. Marrero v. City of N.Y., No. 02

CIV. 6634, 2003 WL 1621921, at *4 (S.D.N.Y. Mar. 28, 2003). Nor does the amended

complaint contain any allegation that NYSCOPBA—a private party—was acting under color

                                               - 13 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 14 of 31



of state law. Accordingly, the NYSCOPBA defendants, acting in their capacity as union

stewards, did not act under color of state law and Bell cannot assert § 1983 claims against

them.

        b. Personal Involvement

        Further, in order to be held liable for one or more of Bell's § 1983 civil rights claims,

each defendant must have been personally involved in each alleged constitutional violation.

See, e.g., Odom v. Matteo, 772 F. Supp. 2d 377, 403 (D. Conn. 2011) (" It is well-settled in

this Circuit that personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983."). Section 1983 prohibits imputing

liability on the basis of a respondeat superior theory. See, e.g., Elek v. Inc. Vill. of Monroe,

815 F. Supp. 2d 901, 806 (S.D.N.Y. 2011) ("Supervisory liability in a § 1983 action depends

on a showing of some personal responsibility, and cannot rest on respondeat superior.").

Therefore, a supervisor cannot be liable for damages under § 1983 solely by virtue of being a

supervisor.

        Within the correctional context, "proof of linkage in the prison chain of command is

insufficient. Absent some personal involvement by an official in the allegedly unlawful

conduct of his subordinates, he cannot be liable under section 1983." Walker v. Schriro, No.

11 Civ. 9299, 2013 WL 1234930, at *15 (S.D.N.Y. Mar. 26, 2013) (internal quotations,

citations, and alteration omitted). Therefore, "[a] defendant's status as warden or

commissioner of a prison, standing alone, is thus insufficient to support a finding of

supervisory liability." Id. Similarly, merely "affirming the administrative denial of a prison

inmate's grievance by a high-level official is insufficient to establish personal involvement

under section 1983." Manley v. Mazzuca, No. 01 Civ. 5178, 2007 WL 162476, at *10

                                                - 14 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 15 of 31



(S.D.N.Y. Jan.19, 2007). "Broad, conclusory allegations that a high-ranking defendant was

informed of an incident are also insufficient." Gonzalez v. Sarreck, No. 08 Civ. 3661, 2011

WL 5051341, at *14 (S.D.N.Y. Oct. 24, 2011).

        Instead, "[t]he personal involvement of a supervisory defendant may be shown by

evidence that: (1) the defendant participated directly in the alleged constitutional violation;

(2) the defendant, after being informed of the violation through a report or appeal, failed to

remedy the wrong; (3) the defendant created a policy or custom under which unconstitutional

practices occurred, or allowed continuance of such a policy or custom, (4) the defendant was

grossly negligent in supervising subordinates who committed the wrongful acts, or (5) the

defendant exhibited deliberate indifference to the rights of [others] by failing to act on

information indicating that unconstitutional acts were occurring." Ruggiero v. City of

Cortland, No. 5:17-CV-790, 2018 W L 5983505, at *6 (N.D.N.Y. Nov. 14, 2018) (internal

quotations omitted).

       Plaintiff has failed to allege that at least four of the State defendants were personally

involved in alleged violations of his civil rights. For this reason, Bell cannot proceed with his

§ 1983 claims against: Annucci, O'Gorman, Rabsatt, and McAuliffe. With respect to

Annucci, Commissioner of DOCCS, Bell wrote him a letter regarding the alleged unfair

distribution of overtime at RCF and the refusal of RCF management to negotiate a new

agreement. Annucci responded to Bell that the issues raised in his letter w ere union issues

that should be raised at local union meetings. Annucci's response letter is insufficient to

impute § 1983 liability because plaintiff's letter to him did not involve an ongoing

constitutional violation.



                                               - 15 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 16 of 31



       As to defendant O'Gorman, Deputy Director of DOCCS Bureau of Labor Relations,

Bell alleges she failed to timely address his grievance on behalf of the "New York State

Labor Relations Department." These allegations fail to allege that O'Gorman was personally

involved in any action or inaction sufficient to state a constitutional claim.

       Finally, with respect to Superintendents Rabsatt and McAulif fe, Bell alleges they

negligently failed to make sure that overtime at RCF was equally and fairly distributed.

These claims are insufficient to allege personal involvement against these defendants. The

amended complaint lacks facts which, if true, would show that they participated directly in the

alleged violations, knew about violations and failed to remedy them; created a policy or

custom or allowed one to continue which resulted in the violations, were grossly negligent in

supervising subordinates committing the violations, or knew and failed to act on information

that the violations were taking place.

       c. Third Claim: 14th Amendment Equal Protection

       In the third cause of action, brought pursuant to 42 U.S.C. § 1983, plaintiff alleges a

violation of the Equal Protection Clause of the Fourteenth Amendment. Bell brings this claim

against all defendants. He alleges defendants collectively participated in and/or authorized

the denial of his union rights, contractual rights, lawful rights, and equal protection of the law

by refusing to adopt his proposed overtime system. All defendants argue Bell has failed to

plead any individual defendant treated plaintiff differently than any other similarly situated

individual.

       The Equal Protection Clause of the Fourteenth Amendment provides that no State

shall "deny to any persons within its jurisdiction the equal protection of the laws." U.S. Const.

amend. XIV, § 1. This constitutional provision is "essentially a direction that all persons

                                               - 16 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 17 of 31



similarly situated be treated alike." City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S.

432, 439 (1985). "There are a number of common methods for pleading an equal protection

claim." Kisembo v. N.Y.S. Office of Children & Family Servs., 285 F. Supp. 3d 509, 523

(N.D.N.Y. 2018).

       First, "[a] plaintiff could point to a law or policy that 'expressly classifies persons on the

basis of race.'" Floyd v. City of N.Y., 959 F. Supp. 2d 540, 570 (S.D.N.Y. 2013) (quoting

Brown v. City of Oneida, 221 F.3d 329, 337 (2d Cir. 1999)). Second, " a plaintiff could identify

a facially neutral law or policy that has been applied in an intentionally discriminatory

manner." Brown, 221 F.3d at 337. Third, "[a] plaintiff could also allege that a facially neutral

statute or policy has an adverse effect and that it was motivated by discriminatory animus."

Floyd, 959 F. Supp. 2d at 570 (internal quotations omitted).

       Bell is not a member of an inherently suspect or vulnerable class and therefore these

first three theories of relief are inapplicable to his claims. Nor has plaintiff even attempted to

plead a "class of one" claim. See, e.g., Vill. of Willowbrook v. Olech, 528 U.S. 562 (2000).

       A "class of one" claim requires, in part, a showing of similarly situated individuals or

groups who were treated differently." Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills,

815 F. Supp. 2d 679, 693 (S.D.N.Y. 2011). For the first time in his amended complaint, Bell

contends that defendants discriminated against him because of his national origin, in that he

lives in Canada. However, he has made no allegations that he was treated differently than

any other individuals, Canadian or otherwise. Instead, Bell alleges defendants neglected and

intentionally refused to ensure RCF correctional officer overtime hours were equally

distributed. He alleges that he, and he alone, developed an overtime scheduling proposal



                                                - 17 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 18 of 31



that was not approved or implemented. There are no allegations that any of the defendants

treated plaintiff differently than any other similarly situated individual.

       Accordingly, Bell's third cause of action alleging an Equal Protection violation will be

dismissed.

       d. Fifth, Sixth, and Eighteenth Claims: 14th Amendment Due Process

       In the fifth and sixth causes of action,8 brought pursuant to 42 U.S.C. § 1983, plaintiff

alleges a violation of the Due Process Clause of the Fourteenth Amendment. Bell brings

these claims against all defendants. In his eighteenth cause of action,9 plaintiff cites 42

U.S.C. § 1983 but does not specify an amendment; after review, this cause of action will be

construed as also asserting a due process claim. Bell brings this claim against defendants

Rabsatt, McAuliffe, and Caldwell. He alleges his due process rights were violated when he

was not given overtime he contends he was entitled to, and in turn, was not paid for that

(unworked) overtime for which he was entitled. Defendants collectively argue plaintiff does

not have a protected property interest in working overtime.

       Plaintiff fails to clearly indicate whether he is attempting to assert a procedural or a

substantive due process claim. However, his assertion of a due process right to overtime

and the money therefrom suggests he is alleging a procedural due process violation.

       The Fourteenth Amendment's Due Process Clause provides that "[n]o State shall . . .

deprive any person of life, liberty, or property, without due process of law." U.S. Const.

amend. XIV, § 1. The Due Process Clause thus "bars arbitrary, wrongful government


          8
              In the fifth and sixth causes of action, Bell also alleges conspiracy to interfere with his civil rights.
          9
            In the eighteenth cause of action, Bell also alleges larceny, embezzlement, theft, and conversion
  pursuant to federal and state law.

                                                          - 18 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 19 of 31



actions, and guarantees procedural fairness when a state action deprives a citizen of a

protected interest in life, liberty, or property." Wiesner v. Rosenberger, No. 98-CV-1512,

1998 WL 695927, at *3 (S.D.N.Y. Oct. 6, 1998) (citing Daniels v. Williams, 474 U.S. 327,

330–32 (1986)). "The fundamental requirement of the Due Process Clause is that an

individual be given the opportunity to be heard at a meaningful time and in a meaningful

manner." Patterson v. City of Utica, 370 F.3d 322, 336 (2d Cir. 2004) (internal quotations

omitted).

      To successfully state a denial of due process claim under 42 U.S.C. § 1983, "a

plaintiff must first identify a property right, second show that the government has deprived

him of that right, and third show that the deprivation was effected without due process." J.S.

v. T'Kach, 714 F.3d 99, 105 (2d Cir. 2013) (internal quotations and emphasis omitted). Bell

contends he has a property right to compensation for overtime work. However, by plaintiff's

own admission, the compensation is for overtime work which he did not perform. Instead, he

contends it is overtime work for which he is entitled to work. Yet, the CBA here in no way

guarantees that correctional officers will receive overtime pay. Article 15 of the CBA sets

forth detailed provisions concerning voluntary overtime, including payment and assignment of

overtime, but nowhere does it provide that any officer has an outright entitlement to overtime.

      The essence of plaintiff's claim is that he was deprived of opportunities to earn extra

pay by working overtime. As explained above, however, the CBA does not give rise to a

legitimate expectation of receiving such pay, and due process claims based on the loss of

such additional pay or benefits, beyond an employee's base pay, have routinely been

rejected by the courts. See, e.g., MacFall v. City of Rochester, 746 F. Supp. 2d 474, 484–85

(W.D.N.Y. 2010), aff'd, 495 F. App'x 158 (2d Cir. 2012) (summary order); Zahrey v. City of

                                             - 19 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 20 of 31



N.Y., No. 98–4546, 2009 W L 54495, at *28 (S.D.N.Y. Jan. 7, 2009) (noting that "courts have

rejected . . . claims for economic loss from missed raises, loss of private duty jobs, loss of

promotional opportunities, and loss of over-time") (internal quotations omitted), amended on

other grounds, 2009 WL 1024261 (S.D.N.Y. Apr. 15, 2009).

       For these reasons, plaintiff has failed to allege sufficient facts to show he had a

protected property interest. Thus, there is no need to reach the second prong of the analysis

regarding any deprivation or process due. Bell cannot proceed with his procedural due

process claim.

       Therefore, plaintiff's fifth, sixth, and eighteenth causes of action, to the extent they

assert Fourteenth Amendment Due Process violations, will be dismissed.

       e. Tenth and Thirteenth Claims: First Amendment Retaliation

       In the tenth and thirteenth causes of action,10 plaintiff alleges retaliation in violation of

the First Amendment. Bell brings the tenth claim against all defendants but does not specify

defendants in the thirteenth claim. He contends he complained to his union and

supervisors that overtime shifts at RCF were assigned unequally and/or based on favoritism.

Bell also distributed newsletters to his fellow correctional officers regarding his proposed

voluntary overtime system. He contends he was retaliated against for engaging in this

speech. Defendants argue Bell has failed to allege that he engaged in activity protected by

the First Amendment.




            10
               The tenth and thirteenth causes of action also cite the Fourteenth Amendment but such viability
  will not be discussed here because the facts underlying these causes of action support a claim of retaliation
  under the First Amendment. In any event, any possible claims under the Fourteenth Amendment are
  discussed elsewhere in this Memorandum-Decision and Order.

                                                     - 20 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 21 of 31



       In order to state a First Amendment retaliation claim, a public employee must allege:

(1) he engaged in speech that was constitutionally protected; (2) he suffered an adverse

employment action; and (3) there existed a causal connection between the protected speech

and the adverse employment action, such that it could be inferred that the speech was a

"motivating factor" in the employment action. See Beechwood Restorative Care Ctr. v.

Leeds, 436 F.3d 147, 152 (2d Cir. 2006).

       "Whether speech by a public employee is protected from retaliation under the First

Amendment begins with this question: 'whether the employee spoke as a citizen on a matter

of public concern.' If a public employee speaks not as a citizen but instead pursuant to his or

her 'official duties,' an employer's response to that speech does not violate the First

Amendment." Huth v. Haslun, 598 F.3d 70, 73–74 (2d Cir. 2010) (quoting Garcetti v.

Ceballos, 547 U.S. 410, 418, 421, 424 (2006)).

       "Whether or not speech addresses a matter of public concern must be determined by

the content, form, and context of a given statement, as revealed by the whole record, and

while motive surely may be one factor in making this determination, it is not, standing alone,

dispositive or conclusive." Sousa v. Roque, 578 F.3d 164, 175 (2d Cir. 2009) (internal

citation and quotations omitted). "The heart of the matter is whether the employee's speech

was calculated to redress personal grievances or whether it had a broader public purpose."

Ruotolo v. City of N.Y., 514 F.3d 184, 189 (2d Cir. 2008) (internal quotations omitted).

       "[T]he First Amendment does not protect all private ventings of disgruntled public

employees." Singer v. Ferro, 711 F.3d 334, 340 (2d Cir. 2013). To the contrary, an

employee's complaints about scheduling and overtime pay are not matters of public concern;

such claims are the quintessential employee grievance not protected by the First

                                              - 21 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 22 of 31



Amendment. See, e.g., Adams v. N.Y.S. Educ. Dep't, 705 F. Supp. 2d 298, 302–03

(S.D.N.Y. 2010) (finding plaintiff's speech not protected by the First Amendment because it

"concerned personal grievances expressed as employees generally relating to their official

duties, work schedules, working conditions, or employer administrative policies and internal

operations").

       By contrast, matters concerning public safety and the purported adequacy and

function of entities entrusted with protecting that safety are the type of speech courts have

held to be related to matters of public concern. See Gorman–Bakos v. Cornell Co-op

Extension of Schenectady Cty., 252 F.3d 545, n.4 (2d Cir. 2001) ("Plaintiffs' . . . speech

focused on the safety of young children at horse shows involving 4–H, a matter of public

concern."); Gusler v. City of Long Beach, 823 F. Supp. 2d 98, 125 (E.D.N.Y. 2011) (finding

plaintiff firefighter's speech was protected because it was motivated, at least in part, by a

desire to protect the public from what he viewed as an insufficient firefighting force); Scheiner

v. N.Y.C. Health & Hospitals, 152 F. Supp. 2d 487, 496 (S.D.N.Y . 2001) (holding that

physicians statements regarding conditions at public hospital were matters of public concern

because they related to issues of public health, safety, and the administration of public

resources).

       Bell's attempt at bootstraping his unprotected speech to issues of corruption and theft

in a public institution does not save his claim. He contends that corrupt officers prevented

his overtime proposal from being implemented and that his proposal would have stopped

alleged theft of overtime pay due to preferential overtime job assignments. However, as the

Second Circuit has noted, "[a] public employee may not transform a personal grievance into

a matter of public concern by invoking a supposed popular interest in the way public

                                              - 22 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 23 of 31



institutions are run." Ruotolo, 514 F.3d at 190 (citing Boyce v. Andrew, 510 F.3d 1333, 1343

(11th Cir. 2007)). Similarly, "[a] generalized public interest in the fair or proper treatment of

public employees is not enough" to transform a personal grievance related to the conditions

of one's employment into a matter of public concern. Golodner v. Berliner, 770 F.3d 196,

204 (2d Cir. 2014) (citing Ruotolo, 514 F.3d at 190).

       Plaintiff's amended complaint fails to allege that he engaged in protected speech. As

a public employee, he fails to satisfy the requirement that he spoke as a citizen on a matter

of public concern. Instead, he alleges only that he made complaints, as an employee at

RCF, about overtime scheduling at RCF. Because Bell's speech regarding his overtime

proposal concerns essentially personal grievances and a disagreement with the system in

place, the speech was not on a matter of public concern. Accordingly, he has failed to allege

that he engaged in activity protected by the First Amendment.

       Therefore, plaintiff's tenth and thirteenth causes of action alleging First Amendment

retaliation will be dismissed.

       f. Twelfth Claim: "42 U.S.C. § 1983"

       The twelfth cause of action, brought pursuant to 42 U.S.C. § 1983 and asserted

against all defendants, fails to identify any constitutional provision that defendants have

allegedly violated. As set forth in other sections of this Memorandum-Decision and Order,

plaintiff has not pleaded an equal protection, due process, nor First Amendment claim. Bell

has alleged nothing unique in this cause of action that is not addressed elsewhere in his

amended complaint. This claim, like the 18 others, is premised around the contention that

plaintiff was not allowed to work his proportionate share of voluntary overtime. As explained



                                               - 23 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 24 of 31



throughout this discussion, Bell does not have a protected property interest in working

overtime.

       Accordingly, plaintiff's twelfth cause of action asserting an unspecified § 1983 claim

will be dismissed.

       2. Fifth and Sixth Claims: 42 U.S.C. § 1985

       In the fifth and sixth causes of action,11 brought pursuant to 42 U.S.C. § 1985(2) and

(3), plaintiff alleges a conspiracy to interfere with his civil rights. Bell brings this claim against

all defendants. He alleges two different conspiracies: a conspiracy to retaliate against him

for the exercise of his First Amendment rights and a conspiracy to deny him his Fourteenth

Amendment rights of due process and equal protection. Defendants collectively argue Bell

fails to allege a class-based racial or otherwise discriminatory animus. Further, the State

defendants contend plaintiff's claims are barred by the intra-corporate conspiracy doctrine.

The NYSCOPBA defendants additionally argue Bell has failed to plead the existence of a

conspiracy.

       "42 U.S.C. § 1985 was enacted as part of the Civil Rights Act of 1861, 'which is

commonly referred to as the Ku Klux Klan Act.'" Empire Merchants, LLC v. Reliable Churchill

LLP, No. 16-CV-5226, 2017 W L 7512900, at *8 (E.D.N.Y. Jan. 30, 2017) (quoting Keating v.

Carey, 706 F.3d 377, 389 (2d Cir. 1983)). "One of the protections provided by the statute to

'[t]hose harassed and threatened by rampant vigilantism, notably blacks and black

supporters in the South . . . , [was] a remedy to vindicate their civil rights' by assuring that

those '[g]roups threatened by the wave of racial/political violence . . . [had] access to the


            11
         As previously noted, in the fifth and sixth causes of action, Bell also alleges a Fourteenth
  Amendment due process violation.

                                                    - 24 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 25 of 31



courts.'" Id. "To that end, the Act 'proscribed conspiracies that interfere with . . . the

administration of justice in federal courts.'" Id. (quoting Kush v. Rutledge, 460 U.S. 719, 724

(1983)).

       First, Bell's § 1985(2) claim fails, since he does not allege he was either a party or a

witness to a pending matter in federal court at the time he brought this civil rights action.

See, e.g., Ruggiero, 2018 WL 5983505, at *9, n.6.

       Next, "[t]o state a cause of action under § 1985(3), a plaintiff must allege (1) a

conspiracy (2) for the purpose of depriving a person or class of persons of the equal

protection of the laws, or the equal privileges and immunities under the laws; (3) an overt act

in furtherance of the conspiracy; and (4) an injury to the plaintiff's person or property, or a

deprivation of a right or privilege of a citizen of the United States." Thomas v. Roach, 165

F.3d 137, 146 (2d Cir. 1999). Further, "the complaint must allege that the plaintiff is a

member of a protected class or that he was injured as a result of racial or other class-based"

discrimination. Anghel v. N.Y.S. Dep't of Health, 947 F. Supp. 2d 284, 303 (E.D.N.Y. 2013).

       Even if Bell could satisfy the initial four elements of a § 1985 conspiracy, he has failed

to plausibly allege that any alleged conspiratorial misconduct stems from the kind of "racial or

other class-based" animus required by controlling federal law. See, e.g., Pravda v. City of

Albany, 956 F. Supp. 174, 180 (N.D.N.Y. 1997) (Scullin, J.) ("It is well settled that a plaintiff

attempting to establish a claim under . . . § 1985(3) must demonstrate that the Defendant

under consideration acted with class-based invidiously discriminatory animus."). Plaintiff fails

to allege that he is a member of a suspect or quasi-suspect class. Instead, he alleges that

he is someone whose overtime scheduling proposal was not accepted or implemented by the

union. Such allegations fail to satisfy the requirements of a claim under § 1985(3).

                                               - 25 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 26 of 31



        Accordingly, plaintiff's fifth and sixth causes of action alleging civil rights conspiracies

pursuant to § 1985 will be dismissed.

        3. Fourteenth Claim: Title VII

        In the fourteenth cause of action,12 brought pursuant to Title VII, plaintiff alleges

defendants discriminated against him because his is a member of a protected class; i.e.,

those who maintain residencies in Canada. It is assumed for purposes of this discussion that

Bell brings this claim against all defendants. Defendants collectively argue plaintiff is not in a

protected class.

        Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., makes it unlawful

"to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against

any individual with respect to his compensation, terms, conditions, or privileges of

employment" based on a protected characteristic. Id. § 2000e-2. T he statute prohibits

discrimination due to the protected characteristics of "race, color, religion, sex, or national

origin." Id.

        "At the pleadings stage, Title VII 'requires a plaintiff asserting a discrimination claim to

allege two elements: (1) the employer discriminated against him (2) because of his race,

color, religion, sex, or national origin.'" Rowe v. N.Y.S. Dep't of Tax & Fin., No.

1:17-CV-1390, 2018 WL 3384429, at *5 (N.D.N.Y. July 10, 2018) (quoting Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015)).




            12
                 As previously noted, in the fourteenth cause of action, Bell also alleges a Fourteenth Amendment
   violation.

                                                        - 26 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 27 of 31



       Bell has failed to allege that he is in a protected class. Being a Canadian resident

does not constitute membership in a protected class. Accordingly, his Title VII claim fails at

the outset and there is no need to consider the rem aining elements of a Title VII claim.

       Therefore, plaintiff's fourteenth cause of action, to the extent it asserts a Title VII

claim, will be dismissed.

       4. Eighteenth Claim: 18 U.S.C. §§ 641, 653, and 654

       In the eighteenth cause of action, brought pursuant to 18 U.S.C. §§ 641, 653, and

654, plaintiff alleges defendants stole, embezzled, or converted money by refusing to assign

overtime in the manner he prefers. He contends he suffered the loss of overtime money as

he did not want to become involved in the illegal wrongful actions within RCF. He alleges

defendant Caldwell was responsible for ensuring that theft did not take place within RCF and

further that defendants Rabsatt, McAuliffe, and Caldwell wrongfully withheld overtime money

and then illegally converted it. Defendants argue plaintiff cannot maintain a private cause of

action under this statute.

       Sections 641, 653 and 654 are federal criminal statutes. Section 641 criminalizes

embezzlement of public funds. This claim fails as a matter of law because the statute

provides no basis for civil liability. See, e.g., Byvalets v. N.Y.C. Hous. Auth., No.

16–CV–6785, 2017 W L 7793638, n.9 (E.D.N.Y. July 28, 2017), report and recommendation

adopted, 2018 WL 1067732 (E.D.N.Y. Feb. 23, 2018) (citing Davis v. N.Y.C. Dep't/Bd. of

Educ., No. 14 CV 2281, 2015 W L 5772204, at *2, 3 (E.D.N.Y. Sept. 29, 2015)). Section 653

makes it a crime for an authorized disbursing officer to misuse or convert public money to his

own use and § 654 criminalizes an officer or employee of the United States converting the



                                               - 27 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 28 of 31



property of another. Plaintiff has not cited any authority which would support implying a

private right of action for violation of these latter two sections.

       Therefore, plaintiff's eighteenth cause of action alleging violations of 18 U.S.C.

§§ 641, 653, and 654 will be dismissed.

       5. Nineteenth Claim: Fair Labor Standards Act

       In the nineteenth cause of action, brought pursuant to the FLSA, plaintiff alleges

defendants violated his rights under the Fair Labor Standards Act because they did not pay

him overtime money. Bell brings this claim against all defendants. Defendants collectively

argue plaintiff fails to state a claim because there is no work for which he has not been paid.

       The FLSA, 29 U.S.C. § 203 et seq., is a United States labor law that creates the right

to a minimum wage and time-and-a-half overtime pay when people work over 40 hours in a

week. Plaintiff has not cited any specific provision of the statute nor made a claim that he

was not paid minimum wage or not paid time-and-a-half overtime pay when working in

excess of 40 hours a week. Instead, the gist of this claim is that defendants violated the

FLSA because Bell was not paid for overtime work which he wanted to work, but was not

given the opportunity to work. This claim defies logic.

       Accordingly, plaintiff's nineteenth cause of action alleging a FLSA violation will be

dismissed.

       C. State Claims

       Plaintiff has pleaded the following state law causes of action: first, breach of the duty

of fair representation; second, breach of contract/tortious interference; fourth, personal injury;

seventh, New York Civil Service Law Article 14 (the "Taylor Law"); eighth, Taylor Law; ninth,

Taylor Law; eleventh, Taylor Law; fifteenth, breach of fiduciary duty; sixteenth, intentional

                                                - 28 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 29 of 31



infliction of emotional harm; seventeenth, property injury; and eighteenth, embezzlement,

theft, and conversion.

       "Where, as here, a plaintiff's federal claims will be dismissed before trial, a district

court should generally decline to exercise supplemental jurisdiction over any state law claims

absent exceptional circumstances." B.A. v. City of Schenectady Sch. Dist., 209 F. Supp. 3d

515, 528 (N.D.N.Y. 2016). There are no exceptional circumstances present in this case that

might warrant a different conclusion. Because defendants' motions to dismiss will be granted

as to the federal claims, the continued exercise of supplemental jurisdiction over Bell's state

law claims will be declined. See 28 U.S.C. § 1367(c)(3).

       There is no need to consider the remaining arguments.

V. CONCLUSION

       Therefore, it is

       ORDERED that

       1. Plaintiff Randy R. Bell's motion to amend, ECF No. 45, is GRANTED and the

amended complaint accepted for review;

       2. The NYSCOPBA defendants' motion to dismiss, ECF No. 26, pursuant to Rule

12(b)(1) & (6) is GRANTED in part and DENIED in part as moot;

       3. The State defendants' motion to dismiss, ECF No. 37, pursuant to Rule 12(b)(1) &

(6) is GRANTED in part and DENIED in part as moot;

       4. Defendants' motions to dismiss are GRANTED as to all federal claims in the

amended complaint and those claims DISMISSED including:

              a. the third cause of action alleging an equal protection violation;

              b. the fifth and sixth causes of action alleging civil rights conspiracies;

                                               - 29 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 30 of 31



             c. the fifth, sixth, and eighteenth causes of action to the extent they allege due

             process violations;

             d. the tenth and thirteenth causes of action alleging First Amendment

             retaliation;

             e. the twelfth cause of action alleging an unspecified 42 U.S.C. § 1983

             violation;

             f. the fourteenth cause of action to the extent it alleges a Title VII violation;

             g. the eighteenth cause of action alleging violations of 18 U.S.C. §§ 641, 653,

             and 654; and

             h. the nineteenth cause of action alleging a FLSA violation;

      5. Defendants' motions to dismiss are DENIED without prejudice as to all state law

claims in the amended complaint;

      6. Supplemental jurisdiction is DECLINED over all state law claims in the amended

complaint including:

             a. the first cause of action alleging breach of the duty of fair representation;

             b. the second cause of action alleging breach of contract/tortious interference;

             c. the fourth cause of action alleging personal injury;

             d. the seventh cause of action alleging a Taylor Law violation;

             e. the eighth cause of action alleging a Taylor Law violation;

             f. the ninth cause of action alleging a Taylor Law violation;

             g. the eleventh cause of action alleging a Taylor Law violation;

             h. the fifteenth cause of action alleging breach of fiduciary duty;

             i. the sixteenth cause of action alleging intentional infliction of emotional harm;

                                              - 30 -
   Case 1:17-cv-00937-DNH-CFH Document 62 Filed 03/22/19 Page 31 of 31



            j. the seventeenth cause of action alleging property injury; and

            k. the eighteenth cause of action alleging embezzlement, theft, and

            conversion; and

      7. The Clerk is directed to enter judgment accordingly and close the file.

            IT IS SO ORDERED.




Dated: March 22, 2019
       Utica, New York.




                                            - 31 -
